DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 06, 2020 has been entered.  Claims 1-14 have been cancelled, claims 36-39 have been newly added and claims 15, 29 and 35 have been amended.  Therefore, claims 15-39 are currently pending for examination.

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitation(s) is/are: 
“a signal processing unit” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a signal processing unit” in claim 27 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 15-28 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 38 recites ‘the identified object” in line 3 without proper antecedent basis for identifying any object in the claim.
Claims 16-28, 36, 37 and 39 are also rejected since they depend from the rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15-17, 20, 23, 25-28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (King: US 4,993,912) in view of Smith et al. (Smith: US 6,034,596) further in view of Pearson (US 2004/0145497).
Regarding claim 15, King discloses a crawler for monitoring and capturing a state of one or more vehicle tires, the crawler comprising:

a drive system with at least one electric motor (Fig. 5, 98, 100, 66, 68) and a rechargeable battery pack (col. 3 lines 55-58: four batteries 106 which may be coupled to a source of alternating current for recharging at outlet 108.); 
an electronic vehicle controller (Fig. 5, 99, 101, 102) configured to move the crawler to one or more locations by the drive system (Col. 3 lines 45-55: Controllers 99 and 101, respectively, are provided for controlling the respective motors 98 and 100 which in turn are coupled to a control microprocessor 102 which controls the speed and direction of rotation of wheels 12 and 14. Microprocessor 102 also is coupled through a controller 104 to the wheel over wheel motor) and cause the transmission of the data from the one or more sensors (Fig. 7 and Col. 4 lines 66-Col. 5 lines 11: control systems for the camera … and The central processing unit 102 then signals the various controls to carry out the functions intended); 
a communication unit for receiving data from a backend and for transmitting data for monitoring and control of the tires to the backend (Col. 5 lines 5-12: receiver 113, transmitter 115 are for remote control and video to be monitored by the operator and Col. 1 line 5-10: remote control features including climbing stairs and see also Col. 5 lines 24-30), wherein the communication unit is connect to the backend via a radio (Col. 5 lines 5-12, radio); and 
a sensor system (camera 48, 54 and microphone 52).

King does not explicitly disclose one or more receivers for receiving data from one or more sensors installed in the tires and with the one or more sensors for capturing state parameters 
or cause measurement and evaluation of the data from the one or more sensors.
However, Smith teaches one or more receivers for receiving data (Fig. 4, 62, 63 and col. 3 lines 9-15) from one or more sensors installed in the tires and with the one or more sensors for capturing state parameters at the outside of the tires (Fig. 1, sensor unit 10 with sensor 30b ambient air temperature and col.  2 lines 40-65) and
cause measurement and evaluation of the data from the one or more sensors (Col. 4 lines 8-55: a request will be initiated for pressure, temperature and Col. 3 lines 40-45, whenever measurements are slightly out of range i.e. evaluation).
Smith further teaches a radio communication unit is attached to a housing to protect the electronics from rain, snow and dirt (Col. 4 lines 56-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith in order to alert the operator if temperature or pressure is out of range (Smith: col 2 lines 20-25) and in order to a housing to protect the electronics from rain, snow and dirt (Smith: Col. 4 lines 56-64).

King or Smith does not explicitly disclose wherein the communication unit is positioned on an underside of the crawler.
However, the preceding limitation is known in the art of the vehicular communication systems.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the communication unit on an underside of the vehicle as a known implementation in the base device of vehicular communication system with the predictable result of transmitting data to a remote system.

Regarding claim 16, the combination of King, Smith and Pearson discloses the crawler as claimed in claim 15, equipped for movement and control by means of a remote control (King: Col. 5 lines 5-12, remote controlled).

Regarding claim 17, the combination of King, Smith and Pearson discloses the crawler as claimed in claim 15, equipped for movement and control by means of a FPV (First Person View) (King: Col. 5 lines 5-12: The operator from a remote location will receive video and data input from transmitter 115 and send appropriate signals through receiver 113 ultimately to the central processing unit 102. The central processing unit 102 then signals the various controls to carry out the functions intended. Since the cameras are onboard, the operator is viewing the video as if he were on board).

Regarding claim 20, the combination of King, Smith and Pearson discloses the crawler as claimed in claim 15, wherein the communication unit is connected to the backend via a radio connection (King: Col. 5 lines 5-12: radio).

Regarding claim 23, the combination of King, Smith and Pearson discloses the crawler as claimed in claim 15, wherein the sensor system comprises at least one camera with image sensors (King: camera 48, 54).

Regarding claim 25, the combination of King, Smith and Pearson discloses the crawler as claimed in claim 15, wherein the sensor system comprises a receiver for reading in data of an internal pressure sensor installed in the tire (Smith: Fig. 1, 20 and col. 2 lines 50-65).

Regarding claim 26, the combination of King, Smith and Pearson discloses the crawler as claimed in claim 15, wherein the sensor system comprises one or more sensors for environment recognition (Smith: Fig.1, 30b) and includes one or more of at least one camera, an ultrasonic system and/or a radar system (King: camera 48, 54).
Regarding claim 27, the combination of King, Smith and Pearson discloses the crawler as claimed in claim 15, further comprising a signal processing unit that evaluates the data captured and stored by the sensor system (Smith: Col. 4 lines 33-40).

Regarding claim 28, the combination of King, Smith and Pearson discloses the crawler as claimed in claim 15, further comprising at least one optical and/or at least one acoustic warning apparatus (Smith: col 2 lines20-25 and col. 3 lines 45-50 and King: speaker 50).

Regarding Claim 36, the combination of King, Smith and Pearson teaches the crawler as claimed in claim 15, wherein the drive system is configured to be steerable (King: Col. 2 lines 58-65: if the vehicle is to turn a corner, the wheels on one side are caused to rotate in a direction opposite the wheels on the other side. In this way the vehicle can turn about a central axis 360.degree and Col. 3 lines 45-55: Controllers 99 and 101, respectively, are provided for controlling the respective motors 98 and 100 which in turn are coupled to a control microprocessor 102 which controls the speed and direction of rotation of wheels 12 and 14. Microprocessor 102 also is coupled through a controller 104 to the wheel over wheel motor).

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Smith and Pearson further in view of Fan et al. (Fan: US 2017/0286779).
Regarding Claim 38, the combination of King, Smith and Pearson teaches the crawler of claim 15, further comprising a camera connected to the electronic vehicle controller (King: Fig. 7 and Col. 4 lines 66-Col. 5 lines 11: control systems for the camera).
The combination does not explicitly disclose wherein the electronic vehicle controller is configured to search for an object by moving the crawler and using the camera and to capture state parameters for the identified object.
However, Fan teaches wherein the electronic vehicle controller is configured to search for an object (abstract, determining the existence of selected portions as representing an entity of a selected class from an image) by moving the crawler and using the camera (para 46, if the scenario involves an autonomous vehicle, then the instructions may require that the vehicle stop, change paths, slow down, or continue on and para 16, an image of a predetermined area is taken by an image capturing device such as a camera or video recorder) and to capture state parameters for the identified object (para 46; utilizing visual recognition parameters to determine if a selected portion is potentially representative of an entity of a predetermined class of an object). 


Regarding Claim 39, the combination of King, Smith, Pearson and Fan teaches the crawler of claim 38, wherein the object is a tire (Fan: Para 16, An additional class of object maybe a vehicle wherein recognition of a vehicle body including tires would be analyzed).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Smith and Pearson further in view of Verl (US 2009/0099690 A1)
Regarding Claim 37, the combination of King, Smith and Pearson teaches the crawler of claim 15, but does not explicitly disclose wherein the electronic vehicle controller is configured to move the crawler to a plurality of path points and carry out monitoring measurements at each of the plurality of path points.
However, Verl teaches wherein the electronic vehicle controller is configured to move a sensor guided on a robot to a plurality of path points and carry out monitoring measurements at each of the plurality of path points (para 17, para 38 and para 40, The sensor processing device PA requests the path of robot control RC for each measuring point of sensor S and para 41, para 42; During step T5 the robot travels to each point of the actual path in sequence, the world coordinates for each point A of the actual path are loaded from memory, and a measuring point of the object of measurement is recorded at the point A, so that the point cloud of object of measurement 200 is obtained).
Verl: para 16).

Claims 29-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Smith.
Regarding claim 29, King teaches a crawler for capturing and determining state parameters or state data of vehicle tires mounted on a vehicle, the crawler comprising: 
a vehicle chassis (10); 
a drive system coupled to the vehicle chassis and having at least one motor (Fig. 5, 98, 100, 66, 68);
an electronic vehicle controller coupled to the drive system (Fig. 5, 99, 101, 102)
and configured to move the crawler by the drive system to one or more locations (Col. 3 lines 45-55: Controllers 99 and 101, respectively, are provided for controlling the respective motors 98 and 100 which in turn are coupled to a control microprocessor 102 which controls the speed and direction of rotation of wheels 12 and 14. Microprocessor 102 also is coupled through a controller 104 to the wheel over wheel motor) for monitoring the wheels (Col. 4 lines 48-61: The control microprocessor 102 then continues to monitor via encoders 109 and 111 the angular rotation of the wheel over wheel assembly and the rotation of the middle and rear wheels); and 
a sensor system (camera 48, 54 and microphone 52); and 
a radio for communication (Col. 5 lines 5-6) and a transmitter to transmit data (Col. 5 lines 5-10: transmitter 115).


However, Smith teaches monitoring the vehicle tires i.e. one or more receivers for receiving data (Fig. 4, 62, 63 and col. 3 lines 9-15) from one or more sensors installed in the tires (Fig. 1, sensor unit 10 with sensor 30b ambient air temperature and col. 2 lines 40-65); and
the radio is to transmit data for monitoring the vehicle tires (Fig. 3, radio transceiver 34 and 30a and 20 and Col. 4 lines 55-65: a near 900 Mhz bi-directional radio transceiver 34, pressure 20 and temperature sensors 30a, 30b (tire and ambient). … The unit 10 will perform simple data collection of pressure, temperature and battery level. This data will then be transmitted to the local unit when a request is received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith in order to alert the operator if temperature or pressure is out of range (Smith: col 2 lines 20-25).

Regarding claim 30, the combination of King and Smith discloses the crawler of claim 29, wherein the chassis comprises one or more axles (King: axles, 16, 18 and axles 28 and 30, and axles 32 and 34).
Regarding claim 31, the combination of King and Smith discloses the crawler of claim 29, wherein the chassis comprises one of a chain or a caterpillar drive (King: Fig. 3-4; chain 90).

Regarding claim 32, the combination of King and Smith discloses the crawler of claim 29, wherein the drive system further comprises a rechargeable battery pack configured to supply 

Regarding claim 35, the combination of King and Smith discloses the crawler of claim 29, further comprising a radio coupled to the electronic vehicle controller and a processor, wherein the radio is configured to connect to a central operation office and receive mission information from the central operation office (King: Col. 5 lines 5-12: the device of this invention can be remote controlled via a radio data receiver 113. The operator from a remote location will receive video and data input from transmitter 115 and send appropriate signals through receiver 113 ultimately to the central processing unit 102. The central processing unit 102 then signals the various controls to carry out the functions intended) and the processor is configured to evaluate the received data obtained by the sensor system (Smith: Col. 4 lines 33-40).

Claims 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Smith further in view of Pearson and Ackerman et al. (Ackerman: US 2016/0157414).
Regarding claim 18, the combination of King, Smith and Pearson discloses the crawler as claimed in claim 15, but does not explicitly disclose a satellite location finding system for accurate location determination wherein the location determination is stored in the vehicle controller and the electronic vehicle controller is configured automatic movement of the crawler based on the location determination.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ackerman in order to cooperate with air scout as buddies (Ackerman: par 4).

Regarding claim 19, the combination of King, Smith, Pearson and Ackerman teaches the crawler as claimed in claim 18, wherein the unit for accurate location determination uses global positioning system (GPS) (Ackerman: par 24 and para 34, GPS).

Regarding claim 21, the combination of King, Smith and Pearson teaches the crawler as claimed in claim 20, but does not explicitly disclose wherein the communication unit is connected to the backend via one or more of Wi-Fi, Bluetooth, LoRa or mobile telephony.

However, Ackerman teaches a ground scout having an ability to identify the location of rows of crops and the end of the rows so that it can navigate (Fig. 1, 100 and abstract) and wherein the communication unit is connected to the backend via one or more of Wi-Fi, Bluetooth, LoRa or mobile telephony (para 21; WIFI).
.

Claims 33 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Smith further in view of Ackerman et al. (Ackerman: US 2016/0157414).
Regarding claim 33 the combination of King and Smith discloses the crawler of claim 32, but does not explicitly teach one or more solar cells configured to charge the rechargeable battery pack.
However, Ackerman teaches a ground scout (Fig. 1, 100) having one or more solar cells configured to charge the rechargeable battery pack (122 and par 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ackerman in order to charge battery (Ackerman: par 19).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Smith further in view of Purkayastha et al. (Purkayastha: US 2013/0231779).
Regarding claim 34, the combination of King and Smith discloses the crawler of claim 29, wherein the electronic vehicle controller is configured to operate the crawler to travel along a plurality of path points and carry out monitoring measurements based on location of the crawler with respect to the plurality of path points.
However, Purkayastha teaches a mobile inspection robot (abstract) and wherein the electronic vehicle controller is configured to operate the crawler to travel along a plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Purkayastha in order to lower danger level and require fewer personnel (Purkayastha: par 54).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Smith further in view of Pearson and Rodriguez Vazquez et al. (Rodriguez: US 2017/0368890).
Regarding claim 22, the combination of King, Smith and Pearson discloses the crawler as claimed in claim 15, but does not explicitly disclose wherein the sensor system comprises a profile depth sensor.
However, Rodriguez teaches a vehicle having a tire monitor that senses profile depth (Fig. 1, abstract and Para 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rodriguez in order to assess the tire wear (Rodriguez: para 7).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Smith further in view of Pearson and Thomas et al. (Thomas: US 2007/0279203).
Regarding claim 24, the combination of King, Smith and Pearson ith teaches the crawler as claimed in one of claims 15, but does not explicitly disclose wherein the sensor system comprises at least one radio-frequency identification (RFID) reader as a receiver for reading in data of an RFID transponder installed in the tire.
However, Thomas teaches the tire monitoring system includes a plurality of tire sensor modules, employing contactless sensors (abstract) and wherein the sensor system comprises at least one radio-frequency identification (RFID) reader as a receiver for reading in data of an RFID transponder installed in the tire (par 39 and par 44; Each tire sensor module 402 on the at least one vehicle can communicate with a central control unit 404 located on the at least one vehicle … The contactless tire sensor(s) 418 can be at least one of the following: RFID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thomas in order to facilitate efficient and reliable measurement (Thomas: par 1).

Response to Arguments
Applicant's arguments filed on 16/493832 have been fully considered but they are moot in view of new grounds of rejections.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

/Nay Tun/Primary Examiner, Art Unit 2687